UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM8-K CURRENT REPORT Pursuant to Section13 or 15(d)of the Securities Exchange Act of 1934. Date of Report: January 27, 2017 (Date of earliest event reported) Oak Valley Bancorp (Exact name of registrant as specified in its charter) CA 001-34142 26-2326676 (State or other jurisdiction (Commission File (IRS Employer of incorporation) Number) Identification Number) 125 N. Third Ave. Oakdale, CA (Address of principal executive offices) (Zip Code) (209) 848-2265 (Registrant’s telephone number, including area code) Not Applicable (Former Name or Former Address, if changed since last report) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ☐ Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4(c)) Section 5 — Corporate Governance and Management Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. (b) Oak Valley Bancorp announces that effective January 27, 2017, Wendy Burth’s employment as Executive Vice President – Retail Banking of Oak Valley Community Bank terminated. Ms. Burth left the bank to pursue other opportunities. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated: January 31, 2017 OAK VALLEY BANCORP By: /s/ Jeffrey A. Gall Jeffrey A. Gall Senior Vice President and Chief Financial Officer (Principal Financial Officer and duly authorized signatory)
